



Exhibit 10.3
TRANSITION AGREEMENT AND GENERAL RELEASE


This is a Transition Agreement and General Release ("Agreement” or "Employment
Agreement") entered into between EQT Corporation ("EQT” or the "Company") and
Theresa Z. Bone ("Employee").


WHEREAS, as the result of upcoming organizational changes recently communicated
to Employee, Employee has informed EQT that she intends to resign from
employment with EQT for "Good Reason" (as defined in Section 3 of the Amended
and Restated Confidentiality, Non- Solicitation and Non-Competition Agreement
dated July 29, 2015, a copy of which is attached hereto as Exhibit C (the
"Non-Compete Agreement")); and


WHEREAS, EQT agrees that Employee's resignation is for “Good Reason,” that
Employee is not being terminated for “Cause,” and that Employee is “an employee
in good standing with EQT Corporation” (as of the effective date of this
Agreement) as these phrases in quotations set forth herein are used elsewhere in
this Agreement and the other Agreements referenced herein, including the
Non-Compete Agreement; and


WHEREAS, EQT and Employee have agreed that Employee will step down from her
position as Vice President, Finance & Chief Accounting Officer of EQT
Corporation effective at 11:59 p.m. September 9, 2016 (the "Step Down Date");
and


WHEREAS, following the Step Down Date, in order to facilitate a smooth
transition to her successor, subject to approval by the EQT Corporation Board of
Directors, Employee has agreed to assume the position of Vice President, Finance
Special Projects for EQT (and Employee will remain an Executive Officer of EQT)
and EQT has agreed to permit Employee to remain employed (subject to the terms
of this Agreement) through September 30, 2016; and


WHEREAS, Employee will discontinue full time employment with EQT on September
30, 2016 but will remain employed by EQT pursuant to the Executive Alternative
Work Arrangement Employment Agreement ("EAWA Employment Agreement") (referenced
below) in accordance with Section 9 of the Non-Compete Agreement (referenced
below and modified as contemplated hereby);


NOW, THEREFORE, in consideration of the respective representations,
acknowledgments, covenants and agreements of the parties set forth herein, and
intending to be legally bound, the parties agree as follows:


1.     The term of this Agreement is from the date upon which this Agreement
becomes effective through September 30, 2016.  Effective at 11:59 p.m. on
September 30, 2016, Employee will discontinue full time employment with EQT.


2.     Through the Step Down Date, Employee will continue in her Vice President
Finance & Chief Accounting Officer position with EQT, her Vice President,
Finance & Chief Accounting Officer position with EQT GP Services, LLC (the "EQGP
General Partner''), and her Vice President, Finance & Chief Accounting Officer
position with EQT Midstream Services, LLC (the "EQM General Partner'').
 Effective on the Step Down Date, subject to approval by the EQT Corporation
Board of Directors, Employee will be assigned the title of Vice President,




--------------------------------------------------------------------------------





Finance Special Projects (which will be an Executive Officer position with EQT)
reporting to Robert McNally, Senior Vice President and Chief Financial Officer
of EQT.  Employee will, and does hereby, resign as Vice President, Finance and
Chief Accounting Officer of EQT, the EQGP General Partner and the EQM General
Partner as of the Step Down Date.


3.     In exchange for Employee's execution and non-revocation of this
Agreement, EQT and Employee hereby agree to amend the Non-Compete Agreement
attached as Exhibit C hereto as follows:


a.     Replace Paragraph 9 of the Non-Compete Agreement with the following:


Executive Alternative Work Arrangement Employment Status.  As part of the
Original Agreement, Employee elected to participate in the "Executive
Alternative Work Arrangement program upon Employee's voluntary discontinuance of
full-time status.  The Executive Alternative Work Arrangement classification
will be automatically assigned to Employee if and when Employee incurs a
termination of employment that meets each of the following conditions (an
"Eligible Termination"): (a) Employee's employment is terminated by the Company
for any reason other than Cause or Employee terminates his/her employment for
Good Reason in accordance with this Agreement or Employee gives the Company
(delivered to the Vice President and Chief Human Resources Officer) at least 90
days' advance written notice of Employee's intention to discontinue employment,
and (b) Employee is an employee in good standing with EQT Corporation as of the
time of his/her termination of employment.  The terms and conditions of
Employee's Executive Alternative Work Arrangement, which were set forth in an
Executive Alternative Work Arrangement Employment Agreement attached as Exhibit
A to the Original Agreement, are being revised and updated currently herewith,
and are set forth in the form of Executive Alternative Work Arrangement
Employment Agreement attached as Exhibit A to this Agreement.  Employee agrees
to execute an Executive Alternative Work Arrangement Employment Agreement, in a
form substantially similar to the one attached hereto as Exhibit A, within 90
days prior to Employee's relinquishment of full-time status, which agreement
will become effective automatically on the day following Employee's Eligible
Termination.  Without limiting the foregoing, Employee agrees that he/she will
not be eligible for the Executive Alternative Work Arrangement, including the
post-employment benefits described therein if Employee's termination of
employment is not an Eligible Termination.


4.     Employee will execute the EAWA Employment Agreement attached hereto as
Exhibit B at the time she executes this Agreement and, provided she remains
eligible pursuant to the terms of Section 9 of the Non-Compete Agreement as
amended by Paragraph 3 above and the EAWA Employment Agreement, she will become
an EAWA employee of EQT pursuant to the terms of the EAWA Employment Agreement
as of October 1, 2016.  Upon execution of this Agreement, Employee will be
deemed to have satisfied the notification requirement for a "Good Reason"
termination described in Section 3 of the Non-Compete Agreement and EQT hereby
waives its opportunity to take action to correct, rescind or substantially
reverse the occurrence supporting Employee's termination for "Good Reason"
described in Section 3 of the Non-Compete Agreement.


-2-

--------------------------------------------------------------------------------







5.     From the date upon which this Agreement becomes effective through
September 30, 2016, EQT shall continue to pay Employee at her current annual
salary rate of $300,000.00, to be paid in bi-weekly payments in accordance with
EQT's current payroll practices, and Employee shall continue as a participant in
EQT's health, welfare and retirement (including any Company contributions under
the Payroll Deduction and Contribution Plan) benefits programs based upon her
current elections and at the current employee co-payments.


6.     Employee's participation in, and potential financial rewards under, the
long-term incentive programs described below shall continue from and after the
date hereof consistent, in each case, with the terms of the applicable program,
as the same may be amended from time to time for all participants of such
program.  Subparagraphs  a through e describe the treatment of Employee's awards
under such programs based upon the conditions described therein as supplemented,
if at all, by amendments adopted after the date hereof applicable to recipients
of such awards generally. In the event of a conflict between this Paragraph 6
and the applicable program documents, the applicable program documents shall
prevail.


a.  2014 Executive Performance Incentive Program (the "2014 EPIP").
Employee was granted 2,960 Share Units on January 1, 2014, under the 2014 EPIP.
 Upon Employee's execution and non-revocation of the Supplemental Release
attached hereto as Exhibit A, Employee shall be deemed to have fully satisfied
the employment condition with respect to 100% of her Share Units, plus any
additional Share Units accumulated pursuant to Section 13 of the 2014 EPIP
(collectively, the "2014 Retained Units"). Subject to Paragraph 3(f) of the
Employment Agreement, the Awarded Value, if any, for the 2014 Retained Units
shall be determined based on achievement of the performance criteria set forth
in the 2014 EPIP, and shall be paid to Employee at the same time as payment is
made to all active participants in the 2014 EPIP, but not later than March 15,
2017.


b.  2015 Executive Performance Incentive Plan (the "2015 EPIP").
Employee was granted 7,580 Share Units on January 1, 2015, under the 2015 EPIP.
 Upon Employee's execution and non-revocation of the Supplemental Release
attached hereto as Exhibit A, Employee shall be deemed to have fully satisfied
the employment condition with respect to 100% of her Share Units, plus any
additional Share Units accumulated pursuant to Section 14 of the 2015 EPIP
(collectively, the "2015 Retained Units"). Subject to Paragraph 3(f) of the
Employment Agreement, the Awarded Value, if any, for the 2015 Retained Units
shall be determined based on achievement of the performance criteria set forth
in the 2015 EPIP, and shall be paid to Employee at the same time as payment is
made to all active participants in the 2015 EPIP, but not later than March 15,
2018.


c.   2016 Incentive Performance Share Unit Program (the "2016 IPSP").
Employee was granted 5,060 Performance Share Units on January 1,


-3-

--------------------------------------------------------------------------------





2016, under the 2016 IPSP.  Upon Employee's execution and non-revocation of the
Supplemental Release attached hereto as Exhibit A, Employee shall be deemed to
have fully satisfied the employment condition with respect to 100% of her
Performance Share Units, plus any additional Performance Share Units accumulated
pursuant to Section 14 of the 2016 IPSP (collectively, the "2016 Retained
Units").  Subject to Paragraph 3(f) of the Employment Agreement, the Awarded
Value, if any, for the 2016 Retained Units shall be determined based on
achievement of the performance criteria set forth in the 2016 IPSP, and shall be
paid to Employee at the same time as payment is made to all active participants
in the 2016 IPSP, but not later than March 15, 2019.


d.   2015 Stock Options.  Employee was granted 8,700 Stock Options on January 1,
2015, under the 2014 Long-Term Incentive Plan.  Upon Employee's execution and
non-revocation of the Supplemental Release attached hereto as Exhibit A, 100% of
such options shall vest.


e.  2016 Stock Options.  Employee was granted 5,700 Stock Options on January 1,
2016, under the 2014 Long-Term Incentive Plan.  Upon Employee's execution and
non-revocation of the Supplemental Release attached hereto as Exhibit A, 100% of
such options shall vest.


Capitalized terms used in this Paragraph 6 and not otherwise defined in this
Agreement are used herein as defined in the applicable program award
documentation.  The payments provided under this Paragraph 6 shall be subject to
applicable tax and payroll withholdings. Except as modified by the Non-Compete
Agreement, Employee's financial rewards under the long-term incentive programs
referenced above shall remain subject to the terms and conditions of the
applicable award program documentation, as they may be amended from time to
time. In the event of Employee's death, employee's financial rewards under the
long-term incentive programs referenced above shall payable to Employee's
estate.


7.     Provided Employee remains employed by the Company through September 30,
2016 under the terms of this Agreement, and that she executes and does not
revoke the Supplemental Release in the form attached hereto as Exhibit A, EQT
shall provide Employee with the following termination benefits:


a.   Pursuant to the Section 3(a) of the Non-Compete Agreement, a lump sum
payment of $600,000 (i.e., twenty-four (24) months of Employee's base salary).
 This lump sum payment will be made on November 16, 2016.


b.   Pursuant to the Section 3(b) of the Non-Compete Agreement, a lump sum
payment of $566,667 (i.e., two times the average annual incentive (bonus)
payment earned by the Employee under the Company's applicable Short-Term
Incentive Plan (or any successor plan) for the


-4-

--------------------------------------------------------------------------------





three (3) full years prior to Employee's termination date).  This lump sum
payment will be made on November 16, 2016.


c.   Pursuant to the Section 3(c) of the Non-Compete Agreement, a lump sum
payment of $16,270.32.  This lump sum payment will be made on November 16, 2016.


d.   Pursuant to the Section 3(d) of the Non-Compete Agreement, a lump sum
payment of $200,000.  This lump sum payment will be made on November 16, 2016.


The payments provided in this Section 7 shall be subject to applicable tax and
payroll withholding.  Employee acknowledges that EQT's obligation to make the
payments above are in exchange for her execution and non-revocation of the
Supplemental Release and that absent the Supplemental Release becoming effective
she would not be entitled to payments described above.


8.     Employee, upon reasonable notice and at reasonable times, agrees to
cooperate with the Company in the defense of litigation and in related
investigations of any claims or actions now in existence or that may be
threatened or brought in the future relating to events or occurrences that
transpired while Employee was employed by the Company. Employee will be
compensated pursuant to the EAWA Employment Agreement for any time spent
providing support or cooperation under this Paragraph 8 while the EAWA
Employment Agreement is in effect.


9.     EQT's obligation to provide the payments set forth in Paragraphs 6 and 7
shall be subject to Employee's execution of the Supplemental Release attached as
Exhibit A and incorporated into this Agreement. Upon Employee's discontinuation
of full time employment with EQT on September 30, 2016, she will have 21 days to
consider the Supplemental Release and decide whether to sign it.  Upon
execution, Employee will have seven days in which she can revoke her acceptance
of the Supplemental Release.  EQT will have no obligation to provide the
payments described in Paragraphs 6 or 7 until the Supplemental Release becomes
effective.


10.     In consideration for EQT's commitments herein, Employee, on behalf of
herself, her heirs, representatives, estates, successors and assigns, does
hereby irrevocably and unconditionally release and forever discharge EQT, its
predecessors, subsidiaries, affiliates, and benefit plans, and their past,
present and future officers, directors, trustees, administrators, agents and
employees, as well as the heirs, successors and assigns of any such persons or
such entities (hereinafter severally and collectively called "Releasees") from
any and all suits, actions, causes of action, damages and claims, known and
unknown, that Employee has or may have against any of the Releasees for any
acts, practices or events up to and including the date she signs this Agreement,
except for the performance of the provisions of this Agreement, it being the
intention of Employee to effect a general release of all such claims.  This
release includes any and all claims under any possible legal, equitable,
contract, tort, or statutory theory, including but not limited to any claims
under Title VII of the Civil Rights Act of 1964, the Family and Medical Leave
Act, the Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, the Civil Rights Act of
1991, the Genetic Information Nondiscrimination Act,


-5-

--------------------------------------------------------------------------------





the Pennsylvania Human Relations Act, the City of Pittsburgh Human Relations
Ordinance, all as amended, and other federal, state, and local statutes,
ordinances, executive orders, regulations and other laws prohibiting
discrimination in employment, the federal Employee Retirement Income Security
Act of 1974, as amended, and state, federal or local law claims of any other
kind whatsoever (including common law tort and contract claims) arising out of
or in any way related to Employee's employment with EQT. Employee also
specifically releases all Releasees from any and all claims or causes of action
for the fees, costs and expenses of any and all attorneys who have at any time
or are now representing her in connection with this Agreement or in connection
with any matter released in this Agreement.


The release in the preceding paragraph is intended to be a general release,
excluding only claims which Employee is legally barred from releasing.  Employee
understands that the release does not include: any claims that cannot be
released or waived as a matter of law; any claim for or right to vested benefits
under the Company's plans; any right to enforce this Agreement; and any claims
based on acts or events occurring after Employee signs this Agreement.  Nothing
in this Agreement prevents a challenge to the validity of the Agreement or
prohibits the filing of a charge or complaint with, or testimony, assistance or
participation in, any investigation, proceeding or hearing conducted by any
federal, state or local governmental agency, including but not limited to the
Equal Employment Opportunity Commission.


11.     Employee warrants that she has no actions now pending against Releasees
in any court of the United States or any State thereof based upon any acts or
events arising out of or related to her employment with EQT.  Notwithstanding
any other language in this Agreement, the parties understand that this agreement
does not prohibit Employee from filing an administrative charge of alleged
employment discrimination under Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act or the
Equal Pay Act.  Employee, however, waives her right to monetary or other
recovery should any federal, state or local administrative agency pursue any
claims on her behalf arising out of or relating to her employment with any of
the Releasees.  This means that by signing this Agreement, Employee will have
waived any right she had to obtain a recovery if an administrative agency
pursues a claim on her behalf against any of the Releasees based on any actions
taken by any of the Releasees up to the date of the signing of this Agreement
and the Supplemental Release, and that Employee will have released the Releasees
of any and all claims of any nature arising up to the dates of the signing of
this Agreement and the Supplemental Release.


12.     Employee agrees that (unless otherwise required by law or legal process)
she will not, directly or indirectly, in any capacity or manner, make, express,
transmit, speak, write, verbalize or otherwise communicate in any way any
remark, comment, message, information, declaration, communication or other
statement of any kind, whether oral or in writing, whether in tangible format,
electronic format, or otherwise, that might reasonably be construed to be
derogatory, critical, negative or disparaging about EQT (including its business
operations and practices), its past or present officers, administrators,
managers, directors, trustees or employees and/or detrimental towards EQT’s
business reputation or goodwill. Employee likewise shall not cause, assist,
solicit or encourage anyone else to engage in any of the foregoing behavior. EQT
agrees to direct all of the Executive Officers of EQT Corporation and all of the
employees in its Human Resources Department to not make any negative or
disparaging comments about Employee to the media, to any other members of the
public or any potential employers. EQT also agrees that a reasonable time in
advance of the filing or


-6-

--------------------------------------------------------------------------------





issuance of such documents, it will provide Employee with drafts of all
information to be filed or furnished with the Securities and Exchange Commission
(the SEC) addressing Employee’s employment with EQT, including her compensation
and reasons for departure.  Employee may make suggestions with respect to such
documents but understands the statements to be made will be determined by EQT in
good faith after considering Employee’s suggestions. Employee may share such
documents with her legal counsel but otherwise agrees to keep the existence and
contents of such documents confidential until filed or furnished to the SEC.
 Notwithstanding the foregoing, EQT shall have no duty to provide such
information after December 31, 2017 as long as the information included in any
such document is substantially the same as information previously disclosed. 


13.     By entering into this Agreement, EQT in no way admits that it or any of
the Releasees has treated Employee unlawfully or wrongfully in any way.  Neither
this Agreement nor the implementation thereof shall be construed to be, or shall
be admissible in any proceedings as, evidence of any admission by EQT or any of
the Releasees of any violation of or failure to comply with any federal, state,
or local law, ordinance, agreement, rule, regulation or order.


14.     Employee expressly warrants that she was advised to consult with an
attorney prior to executing this Agreement.  She acknowledges that she has been
afforded the opportunity to consider this Agreement for a period of at least
twenty-one (21) calendar days, which is a reasonable period of time, that she
has carefully read this Agreement, that she understands completely its contents
and that she has executed the same of her own free will, act and deed.  If
Employee signs this Agreement in less than twenty-one (21) calendar days, she
acknowledges that she has thereby waived her right to the full twenty-one (21)
day period.


15.     Employee will have a period of seven (7) calendar days following her
execution of this Agreement to revoke it, and this Agreement will not be
effective or enforceable prior to the expiration of that seven-day revocation
period.  If Employee does not advise Charlene Petrelli, Vice President and Chief
Human Resources Officer, 625 Liberty Avenue, Pittsburgh, PA 15222 in writing
that she revokes this Agreement within seven (7) calendar days of her execution
of it, she understand that this Agreement will be effective and enforceable.


16.    Notwithstanding anything to the contrary contained in this Agreement or
in any agreement that survives the execution of this Agreement, in the event of
any suit by a party to this Agreement against the other party regarding the
enforcement or enforceability of the terms of this Agreement or any other
agreement that survives the execution of this Agreement, including the
Non-Compete Agreement, the prevailing party in such suit shall have its
reasonable attorneys’ fees paid by the non-prevailing party.


17.     The provisions of this Agreement are severable.  To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.


18.     This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.


-7-

--------------------------------------------------------------------------------







19.     This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania without regard to conflict of law
principles.


20.     Except (i) as provided in the second sentence of this paragraph; (ii)
for the Amended and Restated Indemnification Agreement made as of December 3,
2008 between EQT and the Employee; (iii) for the Indemnification Agreement made
as of May 15, 2015 between EQT GP Holding, L.P. and the Employee; (iv) for the
Indemnification Agreement made as of January 18, 2012 between EQT Midstream
Partners, L.P. and the Employee; and (v) as otherwise expressly set forth in
this Agreement, this Agreement, including the Exhibits attached hereto, contains
the entire agreement between the parties and it supersedes all prior agreements
and understandings between EQT and Employee (oral or written).  Notwithstanding
the foregoing, Employee's covenants and obligations set forth in the Non-Compete
Agreement, in each case to the extent not inconsistent with this
Agreement, remain in full force and effect.


21.     This Agreement may not be changed, amended, or modified except by a
written instrument signed by both parties.


22.     EMPLOYEE ACKNOWLEDGES THAT SHE HAS CAREFULLY READ AND FULLY UNDERSTANDS
ALL OF THE PROVISIONS OF THIS AGREEMENT, AND THAT SHE IS VOLUNTARILY EXECUTING
AND ENTERING INTO THIS AGREEMENT, WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND
INTENDING TO BE LEGALLY BOUND BY IT.


IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


EQT CORPORATION
 
 
 
 
 
 
By:
/s/ Charlene Petrelli
 
/s/ Theresa Z. Bone
 
Charlene Petrelli
 
Theresa Z. Bone
 
Vice President and
 
 
 
Chief Human Resources Officer
 
 
 
 
 
 
 
9/9/2016
 
9/9/2016
 
Date
 
Date





-8-

--------------------------------------------------------------------------------





EXHIBIT A


SUPPLEMENTAL RELEASE


I, THERESA Z. BONE, on behalf of myself, my heirs, representatives, estate,
successors and assigns, do hereby irrevocably and unconditionally release and
forever discharge EQT Corporation, its predecessors, subsidiaries, affiliates,
and benefits plans, and their past, present and future officers, directors,
trustees, administrators, agents and employees, as well as the heirs, successors
and assigns of any of such persons or such entities (hereinafter severally and
collectively called “Releasees”) from any and all claims, known and unknown,
that I have or may have against any of the Releasees for any acts, practices or
events occurring during the period from the date I signed the Transition
Agreement and General Release (copy attached) up to and including the date I
sign this Supplemental Release. This Supplemental Release includes any and all
claims under any possible legal, equitable, contract, tort, or statutory theory,
including but not limited to any claims under Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Civil Rights Act of 1991, the Genetic Information
Nondiscrimination Act, the Americans With Disabilities Act, the Family Medical
Leave Act, the Pennsylvania Human Relations Act, the City of Pittsburgh Human
Relations Ordinance, and other federal, state and local statutes, ordinances,
executive orders, regulations and other laws prohibiting discrimination in
employment, the federal Employee Retirement Income Security Act of 1974, and
state, federal or local law claims of any other kind whatsoever, including
common law tort and contract claims and any claims for the fees, costs and
expenses of any and all attorneys who have at any time or are now representing
me in connection with this Supplemental Release or in connection with any matter
released in this Supplemental Release. It is understood, however, that this
release does not include claims regarding performance under the aforementioned
Transition Agreement and General Release or claims which are not subject to
waiver as a matter of law.


Employee further understands and agrees that the payments and benefits described
in the Transition Agreement and General Release (with the exception of her
compensation for her actual time worked and any compensation under the EAWA
Employment Agreement) encompass all compensation due and owing to her in
connection with her employment with EQT and her discontinuation of full time
employment with EQT, and that EQT will not be required to make any further
payments to her whatsoever of any kind, including (but not limited to) any
salary, bonus or severance payments, sick leave benefits, etc.


I acknowledge that I have been provided 21 days to consider this Supplemental
Release, and advised to consult with an attorney about it.


I understand that for a period of seven days following my signing this
Supplemental Release, I may revoke it by delivery of a written notice revoking
same to the office of Charlene Petrelli, EQT Corporation, 625 Liberty Avenue,
Suite 1700, Pittsburgh, PA, 15222.


 
Theresa Z. Bone


 
Date





-9-

--------------------------------------------------------------------------------





EXHIBIT B




-10-

--------------------------------------------------------------------------------





EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT


This is an Executive Alternative Work Arrangement Employment Agreement
(“Agreement”) entered into between EQT Corporation (together with its
subsidiaries, “EQT” or the “Company”) and Theresa Z. Bone (“Employee”).
WHEREAS, Employee desires to discontinue full-time employment with EQT but
continue employment with EQT on a part-time basis; and
WHEREAS, EQT is interested in continuing to retain the services of Employee on a
part-time basis for at least 100 (but no more than 400) hours per year; and
WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement;
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:
1.The term of this Agreement is for the one-year period commencing on the day
after Employee’s full-time status with EQT ceases. During that period, Employee
will hold the position of an Executive Alternative Work Arrangement employee of
EQT. Employee’s status as Executive Alternative Work Arrangement (and this
one-year Agreement) will automatically renew annually unless either party
terminates this Agreement by written notice to the other not less than 30 days
prior to the renewal date. The automatic annual renewals of this Agreement will
cease, however, at the end of five years of Executive Alternative Work
Arrangement employment status.


2.During each one‑year period in Executive Alternative Work Arrangement
employment status, Employee is required to provide no less than 100 hours of
service to EQT. During each one-year period, Employee will also make
himself/herself available for up to 300 additional hours of service upon request
from the Company. All such hours of service will occur during the Company’s
regularly scheduled business hours (unless otherwise agreed by the parties), and
no more than fifty (50) hours will be scheduled per month (unless otherwise
agreed by the parties).


3.Employee shall be paid an hourly rate for Employee’s actual services provided
under this Agreement. The hourly rate shall be Employee’s annual base salary in
effect immediately prior to Employee’s change in employee classification to
Executive Alternative Work Arrangement employment status divided by 2080.
Employee shall submit monthly time sheets in a form agreed upon by the parties,
and Employee will be paid on regularly scheduled payroll dates in accordance
with the Company’s standard payroll practices following submission of his/her
time sheets. Notwithstanding the foregoing, in the event that during any
one-year period in Executive Alternative Work Arrangement employment status, EQT
requests Employee to provide less than 100 hours of service, EQT shall pay
Employee for a minimum of 100 hours of service (regardless of the actual number
of hours of service), with any remaining amount owed payable on the next
regularly scheduled payroll date following the end of the applicable one-year
period. If either party terminates the Executive Alternative Work Arrangement
prior to the fifth anniversary hereof, no additional compensation will be paid
to Employee pursuant to this Section 3.


-11-

--------------------------------------------------------------------------------







4.Employee shall be eligible to continue to participate in the group medical
(including prescription drug), dental and vision programs in which Employee
participated immediately before the classification change to Executive
Alternative Work Arrangement (as such plans might be modified by the Company
from time-to-time), but Employee will be required to pay 100% of the Company’s
premium (or premium equivalent) rates to the carriers (the full active employee
premium rates - both the employee portion and the employer portion - as adjusted
year-to-year) for participation in such group insurance programs. If Employee
completes five years of Executive Alternative Work Arrangement employment status
or if the Company terminates the Executive Alternative Work Arrangement prior to
the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
Employee will be allowed to participate in such group insurance programs at 102%
of the then-applicable full active employee premium rates (both the employee
portion and the employer portion) until the earlier of: (i) Employee becomes
eligible to receive Medicare benefits and (ii) Employee reaches age 70, even
though Employee is no longer employed by EQT. Employee acknowledges that, to the
extent, if at all, the Company’s cost to include Employee in the group insurance
programs pursuant to this paragraph exceeds the cost paid by the Employee, the
benefits provided hereunder may result in taxable income to the Employee. All
amounts required to be paid by Employee pursuant to this paragraph shall be due
not later than 30 days after written notice thereof is sent by the Company.
Company may terminate the benefits provided under this Agreement upon 30 days
written notice of any failure by Employee to timely perform his/her payment
obligation hereunder, unless such failure is earlier cured.


5.During the term of this Agreement, Employee will continue to receive service
credit for purposes of calculating the value of the Medical Spending Account.


6.Employee shall not be eligible to participate in the Company’s life insurance
and disability insurance programs, 401(k) Plan, ESPP, or any other retirement or
welfare benefit programs or perquisites of the Company. Likewise, Employee shall
not receive any paid vacation, paid holidays or car allowance.


7.Employee is not eligible to receive bonus payments under any short-term
incentive plans of EQT, and is not eligible to receive any new grants under
EQT’s long-term incentive plans, programs or arrangements.


8.Effective not later than the commencement of this Executive Alternative Work
Arrangement, Employee shall be deemed to have retired for purposes of measuring
vesting and/or post‑termination exercise periods of all forms of long term
incentive awards. The timing of any payments for such awards will be as provided
in the underlying plans, programs or arrangements and is subject to any required
six-month delay in payment if Employee is a “specified employee” under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) at the time
of Employee’s separation from service, with respect to payments made by reason
of Employee’s separation from service. Nothing in this paragraph 8, or in
paragraph 7, shall prevent (a) the continued vesting of previously granted
long-term incentive awards to the extent the award agreement therefore expressly
contemplates continued vesting while the recipient serves as a member of the
Board of Directors of the Company or an affiliate or (b) grants of non-employee
director awards to an individual solely because such individual serves on the
Board of Directors of the Company or an affiliate. Notwithstanding anything
contained herein to the contrary, any special vesting and/or payment provisions
applicable to Employee’s long-term incentive awards pursuant to that certain
Amended and Restated Confidentiality, Non-Solicitation and Non-Competition
Agreement between EQT and Employee dated July 29, 2015


-12-

--------------------------------------------------------------------------------





(as amended from time to time, the “Non-Competition Agreement”) shall apply and
be given effect.


9.The Company shall either pay on behalf of Employee or reimburse Employee for
the cost of (i) monthly dues for one country club and one dining club (such
clubs to be approved by the Company’s Chief Executive Officer), and (ii)
executive level physicals (currently “gold” level) and related health and
wellness services for Employee and Employee’s spouse (up to a maximum annual
benefit of $15,000), in each case during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof in accordance with and on the dates specified in the
Company’s policies; provided, however, that no such payments or reimbursements
shall be made until the first day following the six-month anniversary of
Employee’s separation from service if Employee is a specified employee at the
time of separation from service, all within the meaning of Section 409A of the
Code; provided, further, that to the extent reimbursed or paid, all
reimbursements and payments with respect to expenses incurred within a
particular year shall be made no later than the end of Employee’s taxable year
following the taxable year in which the expense was incurred. The amount of
payments or reimbursable expenses incurred in one taxable year of Employee shall
not affect the amount of reimbursable expenses in a different taxable year, and
such payments or reimbursement shall not be subject to liquidation or exchange
for another benefit.


10.Employee shall continue to have mobile telephone service and reasonable
access to the Company’s Help Desk during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof; provided, however, if the provision of such service will
result in taxable income to Employee, then no such taxable service shall be
provided until the first day following the six-month anniversary of Employee’s
separation from service if Employee is a specified employee at the time of
separation from service, all within the meaning of Section 409A of the Code.


11.Employee shall receive tax, estate and financial planning services from
providers approved in advance by the Company during the term of this Agreement
or, if the Company terminates the Executive Alternative Work Arrangement prior
to the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
through the fifth anniversary hereof, in amount not to exceed $15,000 per
calendar year, to be paid directly by the Company in accordance with and on the
dates specified in the Company’s policies; provided, however, that no such
payments or reimbursements shall be made until the first day following the
six-month anniversary of Employee’s separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee’s taxable year following the taxable year in which the expense was
incurred. The amount of payments or reimbursable expenses incurred in one
taxable year of Employee shall not affect the amount of payments or reimbursable
expenses in a different taxable year, and such payments or reimbursement shall
not be subject to liquidation or exchange for another benefit.


12.During the term of this Agreement, Employee shall maintain an ownership level
of Company stock equal to not less than one-half of the value last required as a
full-time Employee. In the event that at any time during the term of this
Agreement Employee does not maintain the required ownership level, Employee
shall promptly notify the Company and increase his or her ownership to at least
the required level. Any failure of Employee to maintain


-13-

--------------------------------------------------------------------------------





at least the required ownership level for more than three months during the term
of this Agreement shall constitute and be deemed to be an immediate termination
by Employee of his or her Executive Alternative Work Arrangement.


13.This Agreement sets forth all of the payments, benefits, perquisites and
entitlements to which Employee shall be entitled upon assuming Executive
Alternative Work Arrangement employment status. Employee shall not be entitled
to receive any gross-up payments for any taxes or other amounts with respect to
amounts payable under this Agreement.


14.Nothing in this Agreement shall prevent or prohibit the Company from
modifying any of its employee benefits plans, programs, or policies.


15.Non-Competition and Non-Solicitation. The covenants as to non-competition and
non-solicitation contained in Section 1, and as to notification of subsequent
employment in Section 12, in each case of the Non-Competition Agreement shall
remain in effect throughout Employee’s employment with EQT in Executive
Alternative Work Arrangement employment status and for a period of twenty-four
(24) months, in the case of non-competition covenants; twenty-four (24), in the
case of non-solicitation covenants relating to customers and prospective
customers; and thirty-six (36) months, in the case of non-solicitation covenants
relating to employees, consultants, vendors or independent contractors, in each
case after the termination of Employee’s employment as an Executive Alternative
Work Arrangement employee. It is understood and agreed that if Employee’s
employment as an Executive Alternative Work Arrangement employee terminates for
any reason in the midst of any one-year term period as provided under this
Agreement (including, without limitation, a termination pursuant to Sections 4,
12 or 17 of this Agreement), the covenants as to non-competition and
non-solicitation contained in the Non-Competition Agreement shall remain in
effect throughout the remainder of that one-year term and for a period of
twenty-four (24) months, in the case of non-competition covenants, and
thirty-six (36) months, in the case of non-solicitation covenants, months
thereafter.


16.Confidential Information and Non-Disclosure. Employee acknowledges and agrees
that Employee’s employment by the Company necessarily involves Employee’s
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, Employee will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of Employee, any person, corporation or other entity other than the
Company, (i) any information concerning any financial matters, employees of the
Company, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, (ii) any management, operational, trade, technical or
other secrets or any other proprietary information or other data of the Company,
or (iii) any other information related to the Company which has not been
published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Section 16 prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation.


-14-

--------------------------------------------------------------------------------







17.EQT may terminate this Agreement and Employee’s employment at any time for
Cause. Solely for purposes of this Agreement, “Cause” shall mean: (i) Employee’s
conviction of a felony, a crime of moral turpitude or fraud or Employee having
committed fraud, misappropriation or embezzlement in connection with the
performance of his/her duties; (ii) Employee’s willful and repeated failures to
substantially perform assigned duties; or (iii) Employee’s violation of any
provision of this Agreement or express significant policies of the Company. If
the Company terminates Employee’s employment for Cause, the Company shall give
Employee written notice setting forth the reason for his/her termination not
later than 30 days after such termination.


18.Except as otherwise provided herein, in the event of any controversy, dispute
or claim arising out of, or relating to this Agreement, or the breach thereof,
or arising out of any other matter relating to the Employee's employment with
EQT or the termination of such employment, EQT may seek recourse for injunctive
relief to the courts having jurisdiction thereof and if any relief other than
injunctive relief is sought, EQT and the Employee agree that such underlying
controversy, dispute or claim shall be settled by arbitration conducted in
Pittsburgh, Pennsylvania in accordance with this Section 18 of this Agreement
and the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”). The matter shall be heard and decided, and awards, if any, rendered by
a panel of three (3) arbitrators (the “Arbitration Panel”). EQT and the Employee
shall each select one arbitrator from the AAA National Panel of Commercial
Arbitrators (the “Commercial Panel”) and AAA shall select a third arbitrator
from the Commercial Panel. Any award rendered by the Arbitration Panel shall be
final, binding and confidential as between the parties hereto and their heirs,
executors, administrators, successors and assigns, and judgment on the award may
be entered by any court having jurisdiction thereof.


19.EQT shall have the authority and the right to deduct or withhold, or require
Employee to remit to EQT, an amount sufficient to satisfy federal, state, and
local taxes (including Employee’s FICA obligation) required by law to be
withheld with respect to any payment or benefit provided pursuant to this
Agreement. The obligations of EQT under this Agreement will be conditioned on
such payment or arrangements and EQT will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Employee.


20.It is understood and agreed that upon Employee’s discontinuation of full-time
employment and transition to Executive Alternative Work Arrangement employment
status hereunder, Employee has no continuing rights under Section 3 of the
Non-Competition Agreement and such section shall have no further force or
effect.


21.The provisions of this Agreement are severable. To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.


22.This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.


23.This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without regard to conflict of law
principles.


24.This Agreement supersedes all prior agreements and understandings between EQT
and Employee with respect to the subject matter hereof (oral or written),
including but not


-15-

--------------------------------------------------------------------------------





limited to Section 3 of the Non-Competition Agreement. It is understood and
agreed, however, that the Transition Agreement and General Release, the
Supplemental Release and the covenants as to non-competition, non-solicitation,
confidentiality and nondisclosure contained in Sections 1 and 2 of the
Non-Competition Agreement remain in effect as modified herein, along with the
provisions in Sections 4, 5, 6, 7, 8, 11 and 12 of the Non-Competition
Agreement.


25.This Agreement may not be changed, amended, or modified except by a written
instrument signed by both parties, provided that the Company may amend this
Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee.


(Signatures on following page)


-16-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
EQT CORPORATION
 
EMPLOYEE
 
 
 
 
By:
/s/ Charlene Petrelli
 
/s/ Theresa Z. Bone
 
 
 
Name: Theresa Z. Bone
 
 
 
 
 
VP & Chief HR Officer
 
9/9/2016
 
Title
 
Date
 
 
 
 
 
9/9/2016
 
 
 
Date
 
 























































-17-

--------------------------------------------------------------------------------





EXHIBIT C









-18-

--------------------------------------------------------------------------------





AMENDED AND RESTATED
CONFIDENTIALITY, NON‑SOLICITATION and
NON‑COMPETITION AGREEMENT
This AMENDED AND RESTATED CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT (this “Agreement”) is entered into and effective as of July 29, 2015,
by and between EQT Corporation, a Pennsylvania corporation (EQT Corporation and
its subsidiary companies are hereinafter collectively referred to as the
“Company”), and Theresa Z. Bone (the “Employee”). This Agreement amends and
restates in its entirety that certain Confidentiality, Non-Solicitation and
Non-Competition Agreement by and between the Company and the Employee originally
dated as of September 8, 2008, as amended effective January 1, 2014 and January
1, 2015 (the “Original Agreement”).
WITNESSETH:
WHEREAS, during the course of Employee’s employment with the Company, the
Company has imparted and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company; and
WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain or continue to obtain certain confidentiality,
non-competition and non‑solicitation covenants from the Employee; and
WHEREAS, the Employee is willing to agree to these confidentiality,
non-competition and non-solicitation covenants by entering into this Agreement,
which amends and restates the Original Agreement, in exchange for the Company's
agreement to pay the severance benefits described in Section 3 below in the
event that Employee's employment with the Company is terminated in certain
circumstances; and
WHEREAS, the Company and the Employee are parties to that certain Amended and
Restated Change of Control Agreement, originally dated as of September 8, 2008,
and previously amended and restated as of February 19, 2013 (the “Change of
Control Agreement”);
WHEREAS, the Company and Employee are terminating the Change of Control
Agreement by mutual agreement pursuant to the Termination of Amended and
Restated Change of Control Agreement (the “Termination Agreement”) being entered
into concurrently herewith, and desire and intend that this Agreement shall
replace and supersede the Change of Control Agreement in its entirety; and
WHEREAS, the Company and Employee acknowledge and agree that this Agreement
shall not be effective unless and until the Termination Agreement shall have
been executed and delivered by the Company and the Employee;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:




--------------------------------------------------------------------------------





1.    Restrictions on Competition and Solicitation. While the Employee is
employed by the Company and for a period of twenty-four (24) months after the
date of Employee's termination of employment with the Company for any reason
Employee will not, directly or indirectly, expressly or tacitly, for
himself/herself or on behalf of any entity conducting business anywhere in the
Restricted Territory (as defined below): (i) act in any capacity for any
business in which his/her duties at or for such business include oversight of or
actual involvement in providing services which are competitive with the services
or products being provided or which are being produced or developed by the
Company, or were under investigation by the Company within the last two (2)
years prior to the end of Employee's employment with the Company, (ii) recruit
investors on behalf of an entity which engages in activities which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company, or (iii) become employed by such an entity in any capacity which would
require Employee to carry out, in whole or in part, the duties Employee has
performed for the Company which are competitive with the services or products
being provided or which are being produced or developed by the Company, or were
under active investigation by the Company within the last two (2) years prior to
the end of Employee's employment with the Company. Notwithstanding the
foregoing, the Employee may purchase or otherwise acquire up to (but not more
than) 1% of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934. This covenant shall
apply to any services, products or businesses under investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company only to the extent that Employee acquired or was privy to confidential
information regarding such services, products or businesses. Employee
acknowledges that this restriction will prevent Employee from acting in any of
the foregoing capacities for any competing entity operating or conducting
business within the Restricted Territory and that this scope is reasonable in
light of the business of the Company.
Restricted Territory shall mean (i) the entire geographic location of any
natural gas and oil play in which the Company owns, operates or has contractual
rights to purchase natural gas-related assets (other than commodity trading
rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or (iii)
the entire geographic location of any natural gas and oil play in which the
Company has decided to make or has made an offer to purchase or lease assets for
the purpose of conducting any of the business activities described in
subparagraphs (i) and (ii) above within the six (6) month period immediately
preceding the end of the Employee’s employment with the Company provided that
Employee had actual knowledge of the offer or decision to make an offer prior to
Employee’s separation from the Company. For geographic locations of natural gas
and oil plays, refer to the maps produced by the United States Energy
Information Administration located at www.eia.gov/maps.
2




--------------------------------------------------------------------------------





Employee agrees that for a period of twenty-four (24) months following the
termination of Employee's employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee's separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee's separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of Employee's
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee's employment with the Company to be offered in the
future.
While Employee is employed by the Company and for a period of thirty-six (36)
months after the date of Employee's termination of employment with the Company
for any reason, Employee shall not (directly or indirectly) on his/her own
behalf or on behalf of any other person or entity solicit or induce, or cause
any other person or entity to solicit or induce, or attempt to solicit or
induce, any employee, consultant, vendor or independent contractor to leave the
employ of or engagement by the Company or its successors, assigns or affiliates,
or to violate the terms of their contracts with the Company.
2.    Confidentiality of Information and Nondisclosure. Employee acknowledges
and agrees that his/her employment by the Company necessarily involves his/her
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, he/she will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company, (i) any information concerning any financial matters, employees of
the Company, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company, (ii) any management, operational, trade,
technical or other secrets or any other proprietary information or other data of
the Company, or (iii) any other information related to the Company which has not
been published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Section 2 prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation.
3.    Severance Benefit. If the Employee’s employment is terminated by the
Company for any reason other than Cause (as defined below) or if the Employee
terminates his/her
3




--------------------------------------------------------------------------------





employment for Good Reason (as defined below), the Company shall provide
Employee with the following:
(a) A lump sum payment payable within 60 days following Employee’s termination
date equal to twenty-four (24) months of Employee’s base salary in effect at the
time of such termination, or immediately prior to the event that serves as the
basis for termination for Good Reason;
(b) A lump sum payment payable within 60 days following Employee’s termination
date equal to two times the average annual incentive (bonus) payment earned by
the Employee under the Company’s applicable Short-Term Incentive Plan (or any
successor plan) for the three (3) full years prior to Employee’s termination
date;
(c) A lump sum payment payable within 60 days following Employee’s termination
date equal to the product of (i) twelve (12) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage;
(d) A lump sum payment payable within 60 days following Employee’s termination
date equal to $200,000;
(e) Subject to Section 14 of this Agreement, all stock options, restricted
stock, restricted stock units and other time-vesting equity awards granted to
Employee under the 2009 EQT Corporation Long-Term Incentive Plan (as amended,
the “2009 LTIP”), the EQT Corporation 2014 Long-Term Incentive Plan (as amended
from time to time, and including any successor plan thereto, the “2014 LTIP”),
the EQT Midstream Services, LLC 2012 Long-Term Incentive Plan (as amended from
time to time, and including any successor plan thereto, the “2012 LTIP”), the
EQT GP Services, LLC 2015 Long-Term Incentive Plan (as amended from time to
time, and including any successor plan thereto, the “2015 LTIP”), and any other
long-term incentive plan of the Company (the 2009 LTIP, the 2014 LTIP, the 2012
LTIP, the 2015 LTIP and any other long-term incentive plan of the Company are,
collectively, the “LTIPs”) shall immediately become vested and exercisable in
full and/or all restrictions on such awards shall lapse (for avoidance of doubt,
this provision shall supersede any provision to the contrary contained in any
award agreement or program); and
(f) Subject to Section 14 of this Agreement, all performance-based equity awards
granted to Employee by the Company under the LTIPs shall remain outstanding and
shall be earned, if at all, based on actual performance through the end of the
performance period as if Employee’s employment had not been terminated (for
avoidance of doubt, this provision shall supersede any provision to the contrary
contained in any award agreement or program).
The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in addition to any payments and/or
benefits to which the Employee would otherwise be entitled under the EQT
Corporation Severance Pay Plan (as amended from time to time). The Company’s
obligation to provide the payments and benefits under this Section 3 shall be
contingent upon the following:
(a) Employee’s execution of a release of claims in a form acceptable to the
Company; and
4




--------------------------------------------------------------------------------







(b) Employee’s compliance with his/her obligations hereunder, including, but not
limited to, Employee’s obligations set forth in Sections 1 and 2 (the
“Restrictive Covenants”).
Solely for purposes of this Agreement, “Cause” as a reason for the Employee’s
termination of employment shall mean: (i) Employee’s conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of his/her
duties; (ii) Employee’s willful and repeated failures to substantially perform
assigned duties; or (iii) Employee’s violation of any provision of a written
employment-related agreement between Employee and the Company or express
significant policies of the Company. If the Company terminates Employee’s
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his/her termination not later than 30 days after such
termination.
Solely for purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation within 90 days after: (i) a reduction in Employee’s base salary of
10% or more (unless the reduction is applicable to all similarly situated
employees); (ii) a reduction in Employee’s annual short-term bonus target of 10%
or more (unless the reduction is applicable to all similarly situated
employees); (iii) a significant diminution in Employee’s job responsibilities,
duties or authority; (iv) a change in the geographic location of Employee’s
primary reporting location of more than 50 miles; and/or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement. A
termination by Employee shall not constitute termination for Good Reason unless
Employee first delivers to the General Counsel of the Company written notice:
(i) stating that Employee intends to resign for Good Reason pursuant to this
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be given no
later than 90 days after the initial occurrence of such event). The Company
shall have a reasonable period of time (not less than 30 days after receipt of
Employee’s written notice that Employee is resigning for Good Reason) to take
action to correct, rescind or substantially reverse the occurrence supporting
termination for Good Reason as identified by Employee. Failure by the Company to
act or respond to the written notice shall not be deemed to be an admission that
Good Reason exists.
4.    Severability and Modification of Covenants. Employee acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants be held invalid, void,
or unenforceable, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of this
Agreement or such Restrictive Covenant. If any of the provisions of the
Restrictive Covenants should ever be held by a court of competent jurisdiction
to exceed the scope permitted by the applicable law, such provision or
provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company’s
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of this Agreement shall
be valid and enforceable.
5




--------------------------------------------------------------------------------







5.    Reasonable and Necessary Agreement. The Employee acknowledges and agrees
that: (i) this Agreement is necessary for the protection of the legitimate
business interests of the Company; (ii) the restrictions contained in this
Agreement are reasonable; (iii) the Employee has no intention of competing with
the Company within the limitations set forth above; (iv) the Employee
acknowledges and warrants that Employee believes that Employee will be fully
able to earn an adequate livelihood for Employee and Employee’s dependents if
the covenant not to compete contained in this Agreement is enforced against the
Employee; and (v) the Employee has received adequate and valuable consideration
for entering into this Agreement.
6.    Injunctive Relief and Attorneys’ Fees. The Employee stipulates and agrees
that any breach of the Restrictive Covenants by the Employee will result in
immediate and irreparable harm to the Company, the amount of which will be
extremely difficult to ascertain, and that the Company could not be reasonably
or adequately compensated by damages in an action at law. For these reasons, the
Company shall have the right, without the need to post bond or prove actual
damages, to obtain such preliminary, temporary or permanent injunctions, orders
or decrees as may be necessary to protect the Company against, or on account of,
any breach by the Employee of the Restrictive Covenants. In the event the
Company obtains any such injunction, order, decree or other relief, in law or in
equity, the duration of any violation of Section 1 shall be added to the
applicable restricted period specified in Section 1. Employee understands and
agrees that, if the parties become involved in a lawsuit regarding the
enforcement of the Restrictive Covenants and if the Company prevails in such
legal action, the Company will be entitled, in addition to any other remedy, to
recover from Employee its reasonable costs and attorneys’ fees incurred in
enforcing such covenants. The Company’s ability to enforce its rights under the
Restrictive Covenants or applicable law against Employee shall not be impaired
in any way by the existence of a claim or cause of action on the part of
Employee based on, or arising out of, this Agreement or any other event or
transaction arising out of the employment relationship.
7.    Binding Agreement. This Agreement (including the Restrictive Covenants)
shall be binding upon and inure to the benefit of the successors and assigns of
the Company.
8.    Employment at Will. Employee shall be employed at‑will and for no definite
term. This means that either party may terminate the employment relationship at
any time for any or no reason.
9.    Executive Alternative Work Arrangement Employment Status. As part of the
Original Agreement, Employee elected to participate in the “Executive
Alternative Work Arrangement” program upon Employee’s voluntary discontinuance
of full-time status. The Executive Alternative Work Arrangement classification
will be automatically assigned to Employee if and when Employee incurs a
termination of employment that meets each of the following conditions (an
“Eligible Termination”): (a) Employee’s employment is terminated by the Company
for any reason other than Cause or Employee gives the Company (delivered to the
Vice President and Chief Human Resources Officer) at least 90 days’ advance
written notice of Employee’s intention to discontinue employment, (b) Employee
is a board-designated executive officer in good standing with EQT Corporation as
of the time of his/her termination of employment, and (c) Employee’s employment
shall not have been terminated by Employee for Good Reason. The terms and
conditions of Employee’s Executive Alternative Work
6




--------------------------------------------------------------------------------





Arrangement, which were set forth in an Executive Alternative Work Arrangement
Employment Agreement attached as Exhibit A to the Original Agreement, are being
revised and updated currently herewith, and are set forth in the form of
Executive Alternative Work Arrangement Employment Agreement attached as Exhibit
A to this Agreement. Employee agrees to execute an Executive Alternative Work
Arrangement Employment Agreement, in a form substantially similar to the one
attached hereto as Exhibit A, within 90 days prior to Employee’s relinquishment
of full-time status, which agreement will become effective automatically on the
day following Employee’s Eligible Termination. Without limiting the foregoing,
Employee agrees that he/she will not be eligible for the Executive Alternative
Work Arrangement, including the post-employment benefits described therein if
Employee’s termination of employment is not an Eligible Termination.
10.    Applicable Law; Exclusive Forum Selection; Consent to Jurisdiction. The
Company and Employee agree that this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to its conflicts of law principles. Except to
the extent that a dispute is required to be submitted to arbitration as set
forth in Section 11 below, Employee agrees that the exclusive forum for any
action to enforce this Agreement, as well as any action relating to or arising
out of this Agreement, shall be the state courts of Allegheny County,
Pennsylvania or the United States District Court for the Western District of
Pennsylvania, Pittsburgh Division. With respect to any such court action,
Employee hereby (a) irrevocably submits to the personal jurisdiction of such
courts; (b) consents to service of process; (c) consents to venue; and (d)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, service of process, or venue.
Both parties hereto further agree that such courts are convenient forums for any
dispute that may arise herefrom and that neither party shall raise as a defense
that such courts are not convenient forums.
11.    Agreement to Arbitrate. Employee and the Company agree that any
controversy, claim, or dispute between Employee and the Company arising out of
or relating to this Agreement or the breach thereof, or arising out of any
matter relating to the Employee’s employment with the Company or the termination
thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”),
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. The arbitration shall be governed by the
Federal Arbitration Act, shall be held in Pittsburgh, Pennsylvania, and shall be
conducted before a panel of three (3) arbitrators (the “Arbitration Panel”). The
Company and Employee shall each select one arbitrator from the AAA National
Panel of Commercial Arbitrators (the “Commercial Panel”), and the AAA shall
select a third arbitrator from the Commercial Panel. The Arbitration Panel shall
render a reasoned opinion in writing in support of its decision. Any award
rendered by the Arbitration Panel shall be final, binding, and confidential as
between the parties. Notwithstanding this agreement to arbitrate, in the event
that Employee breaches or threatens to breach any of Employee’s obligations
under the Restrictive Covenants, the Company shall have the right to file an
action in one of the courts specified in Section 10 above seeking temporary,
preliminary or permanent injunctive relief to enforce Employee’s obligations
under the Restrictive Covenants.
7




--------------------------------------------------------------------------------







12.    Notification of Subsequent Employment.    Employee shall upon termination
of his/her employment with the Company, as soon as practicable and for the
length of the non-competition period described in Section 1 above, notify the
Company: (i) of the name, address and nature of the business of his/her new
employer; (ii) if self-employed, of the name, address and nature of his/her new
business; (iii) that he/she has not yet secured new employment; and (iv) each
time his/her employment status changes. In addition, Employee shall notify any
prospective employer that this Agreement exists and shall provide a copy of this
Agreement to the prospective employer prior to beginning employment with that
prospective employer. Any notice provided under this Section 12 (or otherwise
under this Agreement) shall be in writing directed to the General Counsel, EQT
Corporation, 625 Liberty Avenue, Suite 1700, Pittsburgh, PA 15222-3111.
13.    Mandatory Reduction of Payments in Certain Events.
(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
then, prior to the making of any Payments to the Employee, a calculation shall
be made comparing (i) the net after-tax benefit to the Employee of the Payments
after payment by the Employee of the Excise Tax, to (ii) the net after-tax
benefit to the Employee if the Payments had been limited to the extent necessary
to avoid being subject to the Excise Tax. If the amount calculated under (i)
above is less than the amount calculated under (ii) above, then the Payments
shall be limited to the extent necessary to avoid being subject to the Excise
Tax (the “Reduced Amount”). The reduction of the Payments due hereunder, if
applicable, shall be made by first reducing cash Payments and then, to the
extent necessary, reducing those Payments having the next highest ratio of
Parachute Value to actual present value of such Payments as of the date of the
change in control transaction, as determined by the Determination Firm (as
defined in Section 13(b) below). For purposes of this Section 13, present value
shall be determined in accordance with Section 280G(d)(4) of the Code. For
purposes of this Section 13, the “Parachute Value” of a Payment means the
present value as of the date of the change in control transaction of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
(b)    All determinations required to be made under this Section 13, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Employee (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and the Employee within 15
business days after the receipt of notice from the Employee that a Payment is
due to be made, or such earlier time as is requested by the Company. All fees
and expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
the Employee. As a result of
8




--------------------------------------------------------------------------------





the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Determination Firm hereunder, it is possible
that Payments which the Employee was entitled to, but did not receive pursuant
to Section 13(a), could have been made without the imposition of the Excise Tax
(“Underpayment”), consistent with the calculations required to be made
hereunder. In such event, the Determination Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Employee but no later than
March 15 of the year after the year in which the Underpayment is determined to
exist, which is when the legally binding right to such Underpayment arises.
(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 13 shall be
of no further force or effect.
14.    Internal Revenue Code Section 409A.
(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the
Company, nor its directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by Employee as
a result of the application of Section 409A of the Code.
(b)    Separation from Service. For purposes of the Agreement, the term
“termination,” when used in the context of a condition to, or the timing of, a
payment hereunder, shall be interpreted to mean a “separation from service” as
such term is used in Section 409A of the Code.
(c)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under this Agreement by reason of Employee’s separation from service during a
period in which Employee is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):
(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Employee’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Employee’s separation from service (or, if
Employee dies during such period, within thirty (30) days after Employee’s
death) (in either case, the “Required Delay Period”); and
9




--------------------------------------------------------------------------------







(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.
(d)    Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Employee’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within
sixty (60) days after the date of termination; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, and if such 60-day period begins in one calendar year and
ends in the next calendar year, the payment or benefit shall not be made or
commence before the second such calendar year, even if the release becomes
irrevocable in the first such calendar year. In other words, Employee is not
permitted to influence the calendar year of payment based on the timing of
his/her signing of the release.
15.    Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements (including the Original Agreement and the Change of Control
Agreement) and understandings, oral or written. This Agreement may not be
changed, amended, or modified, except by a written instrument signed by the
parties; provided, however, that the Company may amend this Agreement from time
to time without Employee’s consent to the extent deemed necessary or
appropriate, in its sole discretion, to effect compliance with Section 409A of
the Code, including regulations and interpretations thereunder, which amendments
may result in a reduction of benefits provided hereunder and/or other
unfavorable changes to Employee.


(Signatures on following page)
10




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his/her
hand, all as of the day and year first above written.


EQT CORPORATION
 
EMPLOYEE
 
 
 
 
By:
/s/ Charlene Petrelli
 
/s/ Theresa Z. Bone
Name:
Charlene Petrelli
 
Theresa Z. Bone
 
 
 
 
Title:
Vice President &
 
 
 
Chief Human Resources Officer
 
 
 
 
 
 



11




--------------------------------------------------------------------------------





EXHIBIT A
 
EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT


This is an Executive Alternative Work Arrangement Employment Agreement
(“Agreement”) entered into between EQT Corporation (together with its
subsidiaries, “EQT” or the “Company”) and Theresa Z. Bone (“Employee”).
WHEREAS, Employee is an executive officer of EQT who desires to relinquish that
status and discontinue full-time employment with EQT but continue employment
with EQT on a part-time basis; and
WHEREAS, EQT is interested in continuing to retain the services of Employee on a
part-time basis for at least 100 (but no more than 400) hours per year; and
WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement;
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:
1.The term of this Agreement is for the one-year period commencing on the day
after Employee’s full-time status with EQT ceases. During that period, Employee
will hold the position of an Executive Alternative Work Arrangement employee of
EQT. Employee’s status as Executive Alternative Work Arrangement (and this
one-year Agreement) will automatically renew annually unless either party
terminates this Agreement by written notice to the other not less than 30 days
prior to the renewal date. The automatic annual renewals of this Agreement will
cease, however, at the end of five years of Executive Alternative Work
Arrangement employment status.


2.During each one‑year period in Executive Alternative Work Arrangement
employment status, Employee is required to provide no less than 100 hours of
service to EQT. During each one-year period, Employee will also make
himself/herself available for up to 300 additional hours of service upon request
from the Company. All such hours of service will occur during the Company’s
regularly scheduled business hours (unless otherwise agreed by the parties), and
no more than fifty (50) hours will be scheduled per month (unless otherwise
agreed by the parties).


3.Employee shall be paid an hourly rate for Employee’s actual services provided
under this Agreement. The hourly rate shall be Employee’s annual base salary in
effect immediately prior to Employee’s change in employee classification to
Executive Alternative Work Arrangement employment status divided by 2080.
Employee shall submit monthly time sheets in a form agreed upon by the parties,
and Employee will be paid on regularly scheduled payroll dates in accordance
with the Company’s standard payroll practices following submission of his/her
time sheets. Notwithstanding the foregoing, in the event that during any
one-year period in Executive Alternative Work Arrangement employment status, EQT
requests Employee




--------------------------------------------------------------------------------





to provide less than 100 hours of service, EQT shall pay Employee for a minimum
of 100 hours of service (regardless of the actual number of hours of service),
with any remaining amount owed payable on the next regularly scheduled payroll
date following the end of the applicable one-year period. If either party
terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof, no additional compensation will be paid to Employee pursuant
to this Section 3.


4.Employee shall be eligible to continue to participate in the group medical
(including prescription drug), dental and vision programs in which Employee
participated immediately before the classification change to Executive
Alternative Work Arrangement (as such plans might be modified by the Company
from time-to-time), but Employee will be required to pay 100% of the Company’s
premium (or premium equivalent) rates to the carriers (the full active employee
premium rates - both the employee portion and the employer portion - as adjusted
year-to-year) for participation in such group insurance programs. If Employee
completes five years of Executive Alternative Work Arrangement employment status
or if the Company terminates the Executive Alternative Work Arrangement prior to
the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
Employee will be allowed to participate in such group insurance programs at 102%
of the then-applicable full active employee premium rates (both the employee
portion and the employer portion) until the earlier of: (i) Employee becomes
eligible to receive Medicare benefits and (ii) Employee reaches age 70, even
though Employee is no longer employed by EQT. Employee acknowledges that, to the
extent, if at all, the Company’s cost to include Employee in the group insurance
programs pursuant to this paragraph exceeds the cost paid by the Employee, the
benefits provided hereunder may result in taxable income to the Employee. All
amounts required to be paid by Employee pursuant to this paragraph shall be due
not later than 30 days after written notice thereof is sent by the Company.
Company may terminate the benefits provided under this Agreement upon 30 days
written notice of any failure by Employee to timely perform his/her payment
obligation hereunder, unless such failure is earlier cured.


5.During the term of this Agreement, Employee will continue to receive service
credit for purposes of calculating the value of the Medical Spending Account.


6.Employee shall not be eligible to participate in the Company’s life insurance
and disability insurance programs, 401(k) Plan, ESPP, or any other retirement or
welfare benefit programs or perquisites of the Company. Likewise, Employee shall
not receive any paid vacation, paid holidays or car allowance.


7.Employee is not eligible to receive bonus payments under any short-term
incentive plans of EQT, and is not eligible to receive any new grants under
EQT’s long-term incentive plans, programs or arrangements.


8.Effective not later than the commencement of this Executive Alternative Work
Arrangement, Employee shall be deemed to have retired for purposes of measuring
vesting and/or post‑termination exercise periods of all forms of long term
incentive awards. The timing of any payments for such awards will be as provided
in the underlying plans, programs or arrangements and is subject to any required
six-month delay in payment if Employee is a


-2-




--------------------------------------------------------------------------------





“specified employee” under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) at the time of Employee’s separation from service, with
respect to payments made by reason of Employee’s separation from service.
Nothing in this paragraph 8, or in paragraph 7, shall prevent (a) the continued
vesting of previously granted long-term incentive awards to the extent the award
agreement therefore expressly contemplates continued vesting while the recipient
serves as a member of the Board of Directors of the Company or an affiliate or
(b) grants of non-employee director awards to an individual solely because such
individual serves on the Board of Directors of the Company or an affiliate.
Notwithstanding anything contained herein to the contrary, any special vesting
and/or payment provisions applicable to Employee’s long-term incentive awards
pursuant to that certain Amended and Restated Confidentiality, Non-Solicitation
and Non-Competition Agreement between EQT and Employee dated July 29, 2015 (as
amended from time to time, the “Non-Competition Agreement”) shall apply and be
given effect.


9.The Company shall either pay on behalf of Employee or reimburse Employee for
the cost of (i) monthly dues for one country club and one dining club (such
clubs to be approved by the Company’s Chief Executive Officer), and (ii)
executive level physicals (currently “gold” level) and related health and
wellness services for Employee and Employee’s spouse (up to a maximum annual
benefit of $15,000), in each case during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof in accordance with and on the dates specified in the
Company’s policies; provided, however, that no such payments or reimbursements
shall be made until the first day following the six-month anniversary of
Employee’s separation from service if Employee is a specified employee at the
time of separation from service, all within the meaning of Section 409A of the
Code; provided, further, that to the extent reimbursed or paid, all
reimbursements and payments with respect to expenses incurred within a
particular year shall be made no later than the end of Employee’s taxable year
following the taxable year in which the expense was incurred. The amount of
payments or reimbursable expenses incurred in one taxable year of Employee shall
not affect the amount of reimbursable expenses in a different taxable year, and
such payments or reimbursement shall not be subject to liquidation or exchange
for another benefit.


10.Employee shall continue to have mobile telephone service and reasonable
access to the Company’s Help Desk during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof; provided, however, if the provision of such service will
result in taxable income to Employee, then no such taxable service shall be
provided until the first day following the six-month anniversary of Employee’s
separation from service if Employee is a specified employee at the time of
separation from service, all within the meaning of Section 409A of the Code.


11.Employee shall receive tax, estate and financial planning services from
providers approved in advance by the Company during the term of this Agreement
or, if the Company terminates the Executive Alternative Work Arrangement prior
to the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
through the fifth anniversary hereof, in amount not to exceed $15,000 per
calendar year, to be paid directly by the Company in accordance with and on


-3-




--------------------------------------------------------------------------------





the dates specified in the Company’s policies; provided, however, that no such
payments or reimbursements shall be made until the first day following the
six-month anniversary of Employee’s separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee’s taxable year following the taxable year in which the expense was
incurred. The amount of payments or reimbursable expenses incurred in one
taxable year of Employee shall not affect the amount of payments or reimbursable
expenses in a different taxable year, and such payments or reimbursement shall
not be subject to liquidation or exchange for another benefit.


12.During the term of this Agreement, Employee shall maintain an ownership level
of Company stock equal to not less than one-half of the value last required as a
full-time Employee. In the event that at any time during the term of this
Agreement Employee does not maintain the required ownership level, Employee
shall promptly notify the Company and increase his or her ownership to at least
the required level. Any failure of Employee to maintain at least the required
ownership level for more than three months during the term of this Agreement
shall constitute and be deemed to be an immediate termination by Employee of his
or her Executive Alternative Work Arrangement.


13.This Agreement sets forth all of the payments, benefits, perquisites and
entitlements to which Employee shall be entitled upon assuming Executive
Alternative Work Arrangement employment status. Employee shall not be entitled
to receive any gross-up payments for any taxes or other amounts with respect to
amounts payable under this Agreement.


14.Nothing in this Agreement shall prevent or prohibit the Company from
modifying any of its employee benefits plans, programs, or policies.


15.Non-Competition and Non-Solicitation. The covenants as to non-competition and
non-solicitation contained in Section 1, and as to notification of subsequent
employment in Section 12, in each case of the Non-Competition Agreement shall
remain in effect throughout Employee’s employment with EQT in Executive
Alternative Work Arrangement employment status and for a period of twenty-four
(24) months, in the case of non-competition covenants; twenty-four (24), in the
case of non-solicitation covenants relating to customers and prospective
customers; and thirty-six (36) months, in the case of non-solicitation covenants
relating to employees, consultants, vendors or independent contractors, in each
case after the termination of Employee’s employment as an Executive Alternative
Work Arrangement employee. It is understood and agreed that if Employee’s
employment as an Executive Alternative Work Arrangement employee terminates for
any reason in the midst of any one-year term period as provided under this
Agreement (including, without limitation, a termination pursuant to Sections 4,
12 or 17 of this Agreement), the covenants as to non-competition and
non-solicitation contained in the Non-Competition Agreement shall remain in
effect throughout the remainder of that one-year term and for a period of
twenty-four (24) months, in the case of non-competition covenants, and
thirty-six (36) months, in the case of non-solicitation covenants, months
thereafter.


-4-




--------------------------------------------------------------------------------







16.Confidential Information and Non-Disclosure. Employee acknowledges and agrees
that Employee’s employment by the Company necessarily involves Employee’s
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, Employee will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of Employee, any person, corporation or other entity other than the
Company, (i) any information concerning any financial matters, employees of the
Company, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, (ii) any management, operational, trade, technical or
other secrets or any other proprietary information or other data of the Company,
or (iii) any other information related to the Company which has not been
published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Section 16 prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation.


17.EQT may terminate this Agreement and Employee’s employment at any time for
Cause. Solely for purposes of this Agreement, “Cause” shall mean: (i) Employee’s
conviction of a felony, a crime of moral turpitude or fraud or Employee having
committed fraud, misappropriation or embezzlement in connection with the
performance of his/her duties; (ii) Employee’s willful and repeated failures to
substantially perform assigned duties; or (iii) Employee’s violation of any
provision of this Agreement or express significant policies of the Company. If
the Company terminates Employee’s employment for Cause, the Company shall give
Employee written notice setting forth the reason for his/her termination not
later than 30 days after such termination.


18.Except as otherwise provided herein, in the event of any controversy, dispute
or claim arising out of, or relating to this Agreement, or the breach thereof,
or arising out of any other matter relating to the Employee's employment with
EQT or the termination of such employment, EQT may seek recourse for injunctive
relief to the courts having jurisdiction thereof and if any relief other than
injunctive relief is sought, EQT and the Employee agree that such underlying
controversy, dispute or claim shall be settled by arbitration conducted in
Pittsburgh, Pennsylvania in accordance with this Section 18 of this Agreement
and the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”). The matter shall be heard and decided, and awards, if any, rendered by
a panel of three (3) arbitrators (the “Arbitration Panel”). EQT and the Employee
shall each select one arbitrator from the AAA National Panel of Commercial
Arbitrators (the “Commercial Panel”) and AAA shall select a third arbitrator
from the Commercial Panel. Any award rendered by the Arbitration Panel shall be
final, binding and confidential as between the parties hereto and their heirs,
executors, administrators, successors and assigns, and judgment on the award may
be entered by any court having jurisdiction thereof.


-5-




--------------------------------------------------------------------------------







19.EQT shall have the authority and the right to deduct or withhold, or require
Employee to remit to EQT, an amount sufficient to satisfy federal, state, and
local taxes (including Employee’s FICA obligation) required by law to be
withheld with respect to any payment or benefit provided pursuant to this
Agreement. The obligations of EQT under this Agreement will be conditioned on
such payment or arrangements and EQT will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Employee.


20.It is understood and agreed that upon Employee’s discontinuation of full-time
employment and transition to Executive Alternative Work Arrangement employment
status hereunder, Employee has no continuing rights under Section 3 of the
Non-Competition Agreement and such section shall have no further force or
effect.


21.The provisions of this Agreement are severable. To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.


22.This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.


23.This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without regard to conflict of law
principles.


24.This Agreement supersedes all prior agreements and understandings between EQT
and Employee with respect to the subject matter hereof (oral or written),
including but not limited to Section 3 of the Non-Competition Agreement. It is
understood and agreed, however, that the covenants as to non-competition,
non-solicitation, confidentiality and nondisclosure contained in Sections 1 and
2 of the Non-Competition Agreement remain in effect as modified herein, along
with the provisions in Sections 4, 5, 6, 7, 8, 11 and 12 of the Non-Competition
Agreement.


25.This Agreement may not be changed, amended, or modified except by a written
instrument signed by both parties, provided that the Company may amend this
Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee.


(Signatures on following page)
-6-




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
EQT CORPORATION
 
EMPLOYEE
 
 
 
 
By:
 
 
 
 
 
 
Name: Theresa Z. Bone
 
 
 
 
 
 
 
 
 
Title
 
Date
 
 
 
 
 
 
 
 
 
Date
 
 





-7-


